Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/20/2020 for application number 16/853,570. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 had been canceled.
Claims 21 – 40 added new and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020, 07/30/2020 and 11/23/2020 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification should be updated to update the status of all noted co-pending applications, if any. 
On line 2 of para 000, on page 2, the cited copending applications should be updated with current status such as U.S. Patent Application Serial No., the filing date, now U.S. Patent No., and the issued date.
	Appropriate correction is required.
Claim Objections
Claims 21, 28, and 35 are objected to because of the following informalities:  
In the claim 21, on line 7 of page 3, replace “the respective compute element” with -----a respective compute element ----, as respective compute element has not been previously recited. 
In the claim 28, on line 6 of page 5, replace “the respective compute element” with -----a respective compute element ----, as respective compute element has not been previously recited. 
In the claim 35, on line 7 of page 7, replace “the respective compute element” with -----a respective compute element ----, as respective compute element has not been previously recited.   
Appropriate correction is required.
Examiner’s Note: The examiner has tried to contact attorney on record on 04/07/2021, to correct minor objection to claims, specification with the examiner’s amendment and file eTD for obviousness type double patenting rejection and expedite prosecution, but unable to reach him.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,627,885 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of U.S. Patent No. 10,627,885 B2 contains every elements of claims 21 – 20 of instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. The instant application claim common subject matter, as follows: (since all the claims recited similar limitations, examiner only shows independent claims 21, 28 and 35 as example in claim comparison table):



Instant application 16/853,570
 US Patent 10,627,885
21. (New) A frequency control device to control frequency allocation to a plurality of compute elements, the frequency control device comprising: a memory that stores, for each compute element i of the plurality of compute elements, a clipping frequency F; at which the compute element i meets a first predetermined performance level; and a processor configured to allocate the clipping frequency F, from the frequency control device to the respective compute element i, when an aggregate frequency budget is greater than an aggregate of the clipping frequencies for the plurality of compute elements.

1. A frequency control device to control frequency allocation to multiple compute elements in a processing system, the frequency control device configured to: determine, for each element i, a minimum frequency f.sub.i at which the element will meet minimum performance levels; determine, for each element i, a maximum frequency F.sub.i at which the element will meet desired performance levels without exceeding the desired performance levels; determine an aggregate frequency budget for all elements combined; when the aggregate frequency budget is less than an aggregate of minimum frequencies for all elements combined, distribute less than each element's minimum frequency from the frequency control device to each corresponding element; and when the aggregate frequency budget is greater than an aggregate of maximum frequencies for all elements combined, distribute each element's maximum frequency from the frequency control device to each corresponding element.
storing, for each compute element i of the plurality of compute elements, a clipping frequency F; at which the compute element i meets a first predetermined performance level; and allocating the clipping frequency F, from the frequency control device to the respective compute element i, when an aggregate frequency budget is greater than an aggregate of the clipping frequencies for the plurality of compute elements.

8. A method of controlling frequency allocation from a frequency control device to multiple compute elements in a processing system, the method comprising: determining, for each element i, a minimum frequency f.sub.i at which the element will meet minimum performance levels; determining, for each element i, a maximum frequency F.sub.i at which the element will meet desired performance levels without exceeding the desired performance levels; determining an aggregate frequency budget for all elements combined; when the aggregate frequency budget is less than an aggregate of minimum frequencies for all elements when the aggregate frequency budget is greater than an aggregate of maximum frequencies for all elements combined, distributing each element's maximum frequency from the frequency control device to each corresponding element.
A non-transitory, computer-readable storage medium that contains instructions that, when executed by one or more processors, result in performing operations comprising: storing, for each compute element i of a plurality of compute elements, a clipping frequency F; at which the compute element i meets a first predetermined performance level; and allocating the clipping frequency F, from a frequency control device to the respective compute element i, when an aggregate frequency budget is greater than an aggregate of the clipping frequencies for the plurality of compute elements.

A computer-readable, non-transitory storage medium that contains instructions that, when executed by one or more processors, result in performing operations comprising: determining, for each element i in a processing system, a minimum frequency f.sub.i at which the element will meet minimum performance levels; determining, for each element i, a maximum frequency F.sub.i at which the element will meet desired performance levels without exceeding the desired performance when the aggregate frequency budget is greater than an aggregate of maximum frequencies for all elements combined, distributing each element's maximum frequency from the frequency control device to each corresponding element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186